Citation Nr: 1213667	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis. 

2   Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease with lumbosacral facet syndrome. 

3.  Entitlement to a higher initial rating for chronic tendonitis and lateral epicondylitis with scars of the right upper extremity, evaluated as 30 percent disabling prior to June 30, 2010, and as 20 percent disabling therefrom.

4.  Entitlement to an evaluation in excess of 20 percent disabling for epicondylitis, right (major) elbow (rated under Diagnostic Code 5206), separately evaluated effective from initial entitlement (August 20, 2002).  

5.  Entitlement to a separate compensable evaluation for surgical scar of the right shoulder.

6.  Entitlement to a separate compensable evaluation for surgical scar of the right elbow.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy from October 1993 to August 1996, and from August 1998 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and April 2004 rating decisions issued by the Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The April 2004 rating by the St. Petersburg, Florida RO was a reconsideration of an April 2003 decision by the New York, New York, RO.  This was made following a December 2003 request for reconsideration filed prior to expiration of the appeal period, which is recognized by the RO as a Notice of Disagreement (NOD) in the September 2005 statement of the case.  At the time of the April 2003 rating, service connection was granted for chronic tendonitis and lateral epicondylitis with scars of the right upper extremity, with a 30 percent initial rating assigned, and for degenerative disc disease with lumbosacral facet syndrome, with a 20 percent initial rating assigned.  This rating also denied service connection for chronic bronchitis.  The April 2004 rating was unchanged from the April 2003 decision, except that it omitted the lumbar spine claim from consideration.  

The April 2003 decision denied service connection for hemorrhoids; on reconsideration, the April 2004 decision granted service connection for that disorder and assigned a noncompensable evaluation.  The veteran did not disagree with the assigned evaluation; however, her appeal was resolved with the grant of service connection, a full grant of the benefit sought on appeal.  In December 2008 correspondence, the veteran's representative listed evaluation of hemorrhoids as an issue on appeal.  The Board in February 2009 referred this matter to the RO for appropriate action as a potential claim for increased rating.  As no action has been undertaken, this is again referred to the RO for appropriate action. 

The veteran has now relocated, and the Pittsburgh, Pennsylvania, RO has assumed jurisdiction over the claim.

The Board remanded this matter to the RO for further development in February 2009.  Such has been completed and this matter is ready for appellate consideration.

Following the remand, the RO in a November 2011 decision granted an increased rating for the lumbar spine disorder to 20 percent, effective the date of initial entitlement.  The RO also granted separate ratings for the right shoulder and right elbow, by granting service connection for epicondylitis, right (major) elbow separately evaluated 20 percent disabling effective from initial entitlement.  In granting this separate rating, the RO also decreased the evaluation for the right shoulder disorder, now separately evaluated as tendonitis and lateral epicondylitis with scars, right upper extremity, from 30 percent (initial) to 20 percent disabling effective June 30, 2010.  The Board has recharacterized these issues to reflect this change.  Moreover, as the actions of the RO did not result in a decrease of the Veteran's combined disability rating, the rules regarding rating reductions are not implicated here.  Indeed, although the rating percentage for the tendonitis was altered from 30 to 20 percent effective June 30, 2010, the Veteran was also awarded the separate 20 percent for her right elbow disability, dating back to the initial appeal, which had the effect of increasing her combined disability rating.

The issue regarding service connection for a psychiatric disorder has been granted in a November 2010 rating, and is no longer in appellate status. 

Through a December 2011 brief, the Veteran has submitted a waiver of AOJ review of additional evidence that has been submitted since the last supplemental statement of the case was issued regarding the appellate issues in November 2010.

The Board notes that a claim for entitlement to TDIU was denied by the RO in a May 2011 rating decision, based on review of the electronic claims file.  A review of VACOLS shows that a notice of disagreement (NOD) was filed in September 2011.  While a statement of the case has yet to be issued, the Board is assuming jurisdiction of this matter, as the TDIU pending appeal is part of the current claim for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009.) (holding that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.)  

The issues of entitlement to service connection for bronchitis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability does not limit her range of motion to a level consistent with forward flexion of the thoracolumbar spine at 30 degrees or less; it does not result in favorable ankylosis of the entire thoracolumbar spine; and, there is no evidence of incapacitating episodes of 4 to 6 weeks duration in the past year. 

2.  The Veteran's lumbosacral spine disorder does not more closely resemble a severe intervertebral disc disease, characterized by recurrent attacks with intermittent relief; or a severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

3.  Prior to June 30, 2010, the Veteran's right arm, which is her major extremity, is shown to have motion that is greater than 25 degrees from the side.  There is also no evidence of either ankylosis, fibrous union of the humerus, false flail joint, or flail shoulder shown.

4.  As of June 30, 2010, the Veteran's right arm, which is her major extremity, is not shown to be limited to 25 degrees from the side, nor a limitation of motion of the major arm to midway between the side and the shoulder level.  There is also no evidence of either ankylosis, of malunion with marked deformity; recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements; fibrous union of the humerus; or, false flail joint or flail shoulder shown.

5.  The Veteran's right elbow is not shown to be limited to 70 degrees flexion, nor is extension of the forearm limited to 90 degrees.  There is no evidence of loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, flail joint of the elbow, nonunion of the radius or ulna with false movement, nor is there any ankylosis. 

6.  The Veteran's scar of the right shoulder is superficial, with evidence of tenderness shown in the records.  

7.  The Veteran's scar of the right elbow is superficial, with evidence of tenderness shown in the records.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 percent for the lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).  

2.  Prior to June 30, 2010, the criteria for the assignment of an initial evaluation in excess of 30 percent for chronic tendonitis and lateral epicondylitis with scars of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5200, 5201, 5202 (2011).  

3.  From June 30, 2010, the criteria for the assignment of an evaluation in excess of 20 percent for chronic tendonitis and lateral epicondylitis with scars of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5200, 5201, 5202 (2011).  

4.  Throughout the rating period on appeal, the criteria for the assignment of an evaluation in excess of 20 percent disabling for epicondylitis, right (major) elbow have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206-5213 (2011).  

5.  The criteria for a separate 10 percent disability rating for right shoulder scar have been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.118; Diagnostic Code 7804 (2002).
 
6.  The criteria for a separate 10 percent disability rating for right elbow scar have been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.2, 4.7, 4.118; Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In Pelegrini v. Principi, 18 Vet. App. 112  (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In the present case, the Veteran's claim for service connection was received in September 2002, and a duty to assist letter was sent in October 2002.  Thus, she received such notice prior to the April 2003 grant of service connection for the back disorder and for the right upper extremity.  The April 2003 letter also predates the April 2004 reconsideration of these matters.  This letter described the evidence necessary to substantiate a claim for service connection, VA's responsibilities in obtaining information to assist the Veteran in completing this claim, and the Veteran's duties in obtaining information and evidence to substantiate this claim.  It also provided other pertinent information regarding VCAA.  In any event, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491. 

Even so, in post-rating letters dated in March 2005, March 2009, February 2010, June 2010 and July 2010 and the Veteran was informed of what was needed to substantiate her claims for an increased rating.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in November 2010.  Hence, while some of this notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or an SSOC, is sufficient to cure a timing defect).  Thus, any VCAA notice error in regard to the issues decided herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A.  The information and evidence currently associated with the claims file consist of the Veteran's service treatment records, post-service private and VA medical treatment records, Social Security records, lay statements, and reports of VA examination.  The Veteran has not identified any other evidence that has not been obtained.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in June 2010, July 2010, and in November 2010, pertaining to the increased rating issued, and included review of the claims folder and examination of the Veteran.  

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2010) (harmless error).

II.  Increased Rating---General Considerations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.

Where an evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, the regulations pertaining to reductions under 3.105(3) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349   (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991). 

A.  Increased Rating for Lumbar Spine-Factual Background and Analysis

In this matter, the Veteran filed the claim on appeal on September 19, 2003, and initial entitlement to the rating for the lumbar spine disorder has been in effect since August 20, 2002, one day after her discharge from service.  The criteria for rating spine disorders was revised twice, in September 23, 2002 and September 26, 2003, and the Board must consider all revisions to the criteria dating back to the effective date of initial entitlement.  

The Veteran's lumbar spine disability has been rated under the criteria for lumbar strain, Diagnostic Code 5237, as well as 5295 (in effect prior to September 26, 2003).  Given that some of the evidence suggests the possible presence of an intervertebral disc syndrome (IVDS), the Board shall also consider the criteria for such syndrome.  

Prior to September 23, 2002, IVDS was evaluated under Diagnostic Code 5293. Under this diagnostic code, a 10 percent evaluation was warranted for mild IVDS.  A 20 percent evaluation was in order for moderate IVDS, with recurring attacks.  A 40 percent evaluation contemplated severe IVDS, characterized by recurrent attacks with intermittent relief.  A 60 percent evaluation was warranted for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002).

Alternatively, under the criteria in effect prior to September 26, 2003, former Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine. Slight limitation of motion warranted a 10 percent rating; moderate limitation of motion warranted a 20 percent rating; and severe limitation of motion warranted a maximum 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to September 26, 2003). 

Similarly, former Diagnostic Code 5295, pertaining to lumbosacral strain, provided that lumbosacral strain with slight subjective symptoms only was rated noncompensably (0 percent) disabling. A 10 percent disability rating was warranted for lumbosacral strain with characteristic pain on motion; a 20 percent evaluation was warranted for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position; and a maximum 40 percent evaluation was in order for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to September 26, 2003).

Moreover, 60 and 100 percent evaluations are warranted for complete bony fixation of the spine in a favorable angle or an unfavorable angle with marked deformity with or without involvement of other joints. 38 C.F.R. § 4.71a, Diagnostic Code 5286 (in effect prior to September 26, 2003). 

The Board notes that a 60 percent evaluation was warranted for residuals of a fractured vertebra without cord involvement but with abnormal mobility requiring neck brace (jury mast) and 100 percent rating is warranted for fracture residuals with cord involvement, bedridden, or requiring long leg braces. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (in effect to September 26, 2003).  In other cases, the residuals are rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (in effect prior to September 26, 2003).  Under 38 C.F.R. § 4.71a , Diagnostic Code 5289, favorable ankylosis of the lumbar spine warranted a 40 percent rating and unfavorable ankylosis warrants a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (in effect prior to September 26, 2003). 

The terms "slight", "moderate", "severe" and "pronounced" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Effective September 23, 2002, IVDS (still rated under Diagnostic Code 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25, separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.  For purposes of evaluation under former Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician, and chronic orthopedic and neurological manifestations mean orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  

Under Diagnostic Code 5293, a 10 percent rating is warranted where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent is assigned where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent is warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent is assigned where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

Effective September 26, 2003, Diagnostic Code 5293 for IVDS was renumbered as Diagnostic Code 5243. The criteria for rating all spine disabilities, to include IVDS, are now set forth in a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 68 Fed. Reg. 51,454 -51,458 (August 27, 2003).  Under the current rating criteria, IVDS is evaluated by one of two alternative methods.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months discussed above.  Alternatively, IVDS could be rated by combining under 38 C.F.R. § 4.25 separate evaluations for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  Moreover, for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1), Diagnostic Code 5243.

Under the General Rating Formula, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2011)). 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

The regulations no longer require the orthopedic and neurologic manifestations to be evaluated separately and then combined. Rather, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued a holding regarding the application of the new criteria.  It was held that if the amended regulation is more favorable to the claimant, then the retroactive reach of the regulation is governed by 38 U.S.C.A. § 5110(g) which provides that VA may, if warranted by the facts of the claim, award an increased rating based on a change in law retroactive to, but no earlier than, the effective date of the change.  
It was further held that pursuant to 38 U.S.C.A. § 7104 , the Board's decisions must be based on consideration of all evidence and material of record, rather than merely evidence which pre-dates or post-dates a pertinent change to VA's rating schedule.

The Board will now address the factual background concerning the history and symptoms of the spine disorder.  

Service connection was granted for the back disorder in an April 2003 rating, which assigned an initial 10 percent rating.  The subsequent rating of November 2010 increased the initial rating to 20 percent.  

A September 2002 annual examination revealed degenerative joint disease of the lower back.  No other significant findings referable the back were noted.  

A December 2002 VA spine examination revealed a history of DDD treated conservatively since 2001.  The Veteran had low back pain with occasional irradiation up and down, of varied duration.  She had variable treatment including analgesics and Elavil.  She had varying flare-ups, brought on with prolonged ambulation.  She walked unaided and used no orthotics.  She could walk one block and had occasional unsteadiness.  On examination she had a somewhat kyphotic posture.  Range of motion revealed 50 degrees flexion, 5 degrees extension, and 25 degrees of bilateral lateral flexion as well as bilateral rotation.  All motions were painful.  There was also tenderness at the lumbosacral paraspinals.  The diagnosis was degenerative disc disease/degenerative joint disease of the lumbar spine.  

A December 2002 VA neurological examination revealed complaints of low back pain with radiation up the spine and down both legs.  Her low back pain was worse with extension.  It began without cause with an X-ray diagnosis of arthritis of the spine.  Walking, sitting both cause pain and lying down helped.  Elavil helped the back pain.  Physical examination revealed a tender L4-5 and L5-S1 facets bilaterally.  The examination was otherwise normal.  The diagnosis was lumbosacral facet syndrome.  

The Veteran was seen in July 2003 for complaints of an URI, at which time she also complained of intermittent low back pain.  She was assessed with DJD of the lower back.  An August 2003 record described low back pain at a level of 9/10 intensity.  Another August 2003 physical medicine and rehab (PM & R) followup revealed local tenderness over the distal half of the thoracolumbar spine, with limited trunk mobility in all directions.  She had minimal kyphosis, with deep tendon reflexes 2+ throughout.  She was assessed with chronic lumbar strain.  In July 2004, a new patient transfer examination report noted problems that included left leg sciatica and thoracic/lumbosacral neuritis.  Examination revealed normal musculoskeletal findings.  She was assessed with a low backache and DJD.  A pain assessment from the same month gave a pain score as an 8/10, with left leg pain present for years.  A November 2004 followup noted chronic low back pain, with radiation to the mid back.  Her pain was a constant aching of 4/10 intensity, but sometimes was stabbing.  Physical findings and assessment were unchanged from the August 2003 PM & R examination.  

A March 2004 VA joints examination primarily focused on other joints besides the spine, but local tenderness over the distal half of the spine was noted.  Chronic lumbar strain was assessed.  The VA spine examination also done in March 2004 noted complaints of constant pain mainly in the low back rated at a 7-8/10.  Flare-ups took the pain to a 10/10 level.  She reported numbness and weakness extending down through the hips and in the sciatica area.  There were no bowel or bladder complaints.  She used a cane but no brace, and walked 200 feet before becoming unsteady and falling.  She had obvious difficulty walking.  She also reported difficulty transferring in and out of bed and bathing, for which she required needed assistance.  Examination revealed normal posture and gait, with good head position.  The spine also had good curvature and symmetry.  There was local tenderness over the distal half of the thoracic and entire lumbar spine.  She also had tenderness in the adjacent bilateral paraspinal region with moderate limited trunk mobility in all directions.  There was minimal kyphosis.  Her motor was 3/5 in the right upper extremity but 4/5 in the left upper extremity.  Sensory was intact in both upper extremities.  Deep tendon reflexes were 2+ throughout.  Her functional assessment reported difficulty in grooming and dressing.  She could not drive or reach overhead.  She complained of spasms in her back at times.  Neurological examination and vertebral disc were discussed.  The final diagnosis was chronic lumbar strain.  

A September 2004 VA examination gave the main complaint of having pain in her low back that radiates upward.  The Veteran reported that she could not walk more than 200 feet without needing to rest because of pain.  She reported an intensity was of a 9 1/2 to 10, but review of the records indicated it was on a 7 to 8 scale.  She said the pain was all the time with duration of hours.  She denied flare-ups, indicating the pain was constant.  Walking precipitated the pain, and alleviating factors were laying on her stomach or side with a pillow between her legs.  Treatment included physical therapy including massage, gentle range of motion and moist heat, which helped.  She also reported acupuncture with electrical stimulation.  She could not walk more than 200 feet without pain in the low back.  She walked normally, with no cane.  She was not functionally impaired by her back pain, as she could go about her routine as a substitute teacher and caregiver.  

Examination showed normal ambulation.  There was no stiffness in her posture, but she complained of tenderness along the entire lumbosacral vertebra.  Paraspinous muscles were soft and there were spasms.  There was no CVA pain to percussion.  Her flexion was 30 degrees, extension was 10 degrees.  She said that going farther in these motions would aggravate her low back pain.  She was noted to get on and off the examination table without difficultly and she sat on the examination table with 90 degrees trunk and knee flexion comfortably.  She had 20 degrees motion for bilateral lateral flexion and bilateral rotation.  With repeated lumbar movements she was hesitant, but the examiner expected to see decreased endurance and increased pain.  Her major functional impact was chronic low back pain.  Neurologically, she had normal deep tendon reflexes throughout.  She had not been experiencing incapacitating episodes in the past year.  Regarding sensory examination, she reported decreased sensation on the entire right lower extremity from thigh to the foot, with testing done with monofilament and vibratory tuning fork.  Straight leg raise of both legs revealed pain at 20 degrees.  However, she had normal dorsiflexion of the right ankle and good great toe dorsiflexion elicited.  She also had normal straight leg raise in the seated position and negative Lasegue's sign.  Her leg muscle strength and definition were normal, and no discernable dermatome was identifiable by her complaints.  Lumbosacral X-ray was normal.  The diagnosis was myofascial lumbar strain. 

A PM & R consult from November 2004 noted the history of low back pain with current complaints of constant sharp axial pain in the upper lumbar to mid lumbar spine, with a very transient sharp axial pain down the left anterior thigh and calf that happened about every 1-2 weeks.  This resolved very quickly and later with a mild aching which gradually resolved over a couple days.  She also experienced mild numbness in the dorsum of the left foot which also went away in a couple days.  Prolonged sitting and standing could bother her, and lying down was best on the side.  Examination revealed normal heel-toe walking, but hyperlordosis and rotation to the right in the spine.  There was no spasm.  Stretching of the left iliopsoas, which was tight, reproduced back pain.  Straight leg raising was negative.  Her range of motion of the low back was limited to 30 degrees flexion, 10 degrees extension, and 20 degrees lateral motion bilaterally (unspecified whether this was lateral flexion or rotation).  The assessment was chronic low back pain.  Plans were made for physical therapy (PT) for the back.

A December 2004 VA PT consult gave some conflicting information about the severity of the Veteran's back disorder.  The history and complaints of low back pain and radiation down the left lower extremity were the same as reported in the November 2004 P M & R consult.  On examination, her active range of motion was again reported to be 30 degrees flexion, with pain and pulling in the lumbar and thoracic paraspinals on the left.  She had 5 degrees extension with increased pain.  Side bending was 8 degrees bilaterally without increased pain.  Rotation was not performed.  However, she was able to sit at the table in 90 degrees flexion with her knees flexed to 90 degrees and could flex her hips to 120-130 degrees.  She also was noted to have fluid movement during transferring from sitting to standing, with no gait abnormalities shown.  Her lumbar spine revealed decreased lumbar lordosis, but no facial grimacing or complaints of pain during treatment.  Her lower extremities were shown to have a strength of 4-/5 to 4+/5 for both lower extremities ranging from the bilateral hips extending to the bilateral ankles.  There was pain also elicited along the lumbar and thoracic paraspinals with forced hip and knee flexion bilaterally.  There was also mild pain also reported with forced hip and negative Fabere test bilaterally.  Hip extension on the left was approximately 5-10 degrees, with complaints of increased low back pain (iliopsoas).  Attempted femoral nerve stretch resulted in increased low back pain with very minimal hip extension on the left.  She had tenderness to palpation mainly along the lower thoracic and lumbar medial paraspinals.  Discomfort was also elicited with palpation of the PSIS, piriformis and gluteus maximus bilaterally.  The assessment was chronic low back pain that appeared to be caused by muscle imbalance and poor flexibility.  Treatment options were discussed.  

Physical therapy and general medical records from 2005 showed ongoing treatment for back complaints.  A January 2005 PT note revealed complaints of terrible pain in the low back, mid back, and neck after her last therapy.  She was assessed with tenderness in the bilateral lumbar paraspinals and bilateral S1 joints, left worse than right.  Other records from January 2005 showed that her low back pain, said to be from arthritis, involved her legs, but did not include bowel or bladder incontinence or other such complaints.  She began treatment with Darvocet which was said to help.  On examination in January 2005, her gait was normal, with a fluid back that did have hyperlordosis.  She had a range of motion of 80 degrees flexion, 10 degrees extension and 20 degrees lateral side bending.  Rotation is not recorded.  She consulted prosthetics in January 2005 for a sport back support.  A February 2005 functional capacity evaluation for Social Security purposes noted that all postural activities were limited occasionally due to her back condition.

The Veteran also had chiropractic treatment for back pain from January 2005 to March 2005, with increased range of motion shown in March 2005.  In April 2005 she again reported chronic low back pain not helped by Capsaicin cream or other treatment.  The pain radiated from the lower to upper back.  She wanted an MRI to be done and advised that another doctor had said she had DJD and that only spinal fusion surgery would help.  However, examination was negative for tender areas or erythema.  Another April 2005 note described the back pain as a 9/10, with the highest in the past year at 10/10.  The Darvocet was no longer as effective.  Other notes from April 2005 gave a history of PT failing to provide relief of the back pain and left leg numbness.  In fact, her pain was said to have worsened since chiropractic treatment.  

Private records from 2004 to 2007 also show private PT evaluation in April 2006 for a functional capacity evaluation for multiple joint complaints, including lumbar DJD.  She had last worked as a substitute teacher from 2002 to 2004, and had not worked since.  Results from the functional testing were deemed unreliable.  However her range of motion of "total spine" showed 56 degrees flexion, 0 degrees extension, 11 degrees right side bending and 10 degrees left side bending.  Rotation was not done.  Adjustments in the measurements were recorded for the lumbar spine, with 48 degrees flexion, minus 8 degrees extension, and 6 degrees bilateral side bending.  Rotation was not done.

VA records from 2006 and 2007 show ongoing complaints of back pain, which an August 2006 report noted was aggravated by "anything" and was alleviated by medications.  A pain check from the same month showed she walked independently with a steady gait.  An April 2007 record revealed complaints of low back pain radiating down the left hip and leg.  She was able to perform activities of daily living.  She had a steady gait with no assistance needed.  Her pain was reported at a 9/10 level in the low back, left hip, and left leg.  The pain was aggravated by walking, sitting and lying down.  There were no alleviating factors reported.  She reported for PT in April 2007 as a new patient in a new VA location.  Her range of motion was shown to be 45 degrees flexion, 15 degrees extension, and 20 degrees side motion bilaterally.  Rotation was not done.  Her neurological findings were normal and reflexes were equal bilaterally.  She did have 3+/4 findings in the lower extremities, although it was not clear if this was muscle strength or pulses.  She was assessed with chronic low back discomfort, DJD and osteoarthritis (OA).  

In May 2007 the Veteran reported increased low back pain over the past 4 days, now going down both legs, instead of just the left.  She also had tingling and numbness in both feet.  She complained that the medication she took (Piroxicam, Methocarbimal and Ibuprofin), only temporarily relieved her pain.  Plans included trying a new medication (Medrol).  Other June 2007 reports reflect radiating pain.
She was prescribed Vicodin.  A followup later in the same month noted that she had normal seated and supine straight leg raise and normal Patrick's and Fabere testing.  She had only a mild decrease of motion on forward bending and all other ranges of motion were normal.  Her patellar reflexes were normal and she could heel toe walk without problem.  She was assessed with known DDD with possible L4-5 left sciatica.  She was treated with PT sessions from June 2007 through July 2007.  She also underwent an MRI, and was advised of the results in December 2007, although the results were not reported in these records.

The VA records from 2008 to 2009 showed continued low back complaints, reported in May 2008 as mild to moderate.  She had limited range of motion of the low back, with the ranges not recorded.  Her strength was full 5/5 in all extremities.  Her neurological findings and Romberg test were normal.  An August 2008 social work note revealed that she was actively seeking employment as a teacher with no luck.  A June 2009 record documented mild limited range of motion, with the other findings unchanged from those shown in May 2008.  In September 2009 she began chiropractic treatment which focused on cervical spine complaints, with no significant findings regarding her lumbar spine problem.  However, a September 2009 chiropractic consult documented right-hand symptoms described as carpal tunnel type syndrome that were deemed to likely be neurological manifestations of cervical spine pathology.  This appears to rule out such symptoms stemming from the lumbar spine disorder.  

A June 2010 VA spine examination noted complaints of constant achy pain in the low back.  If walking distances such as 200 feet, she had pain until she stops.  The pain was present all the time and sometimes interfered with sleep.  The intensity was described as 8.5 to 10 at all times.  She did not have specific flare-ups, rather citing the pain as chronic.  It was precipitated by walking and lying supine.  It was alleviated by lying on her side with a pillow between her legs.  She was noted to attend chiropractic sessions 4 times a week, mainly for migraines, and said such treatment did not specifically help her back.  She took 400 milligrams of Motrin, which helped minimally, with no side effects.  She was noted to have had some physical therapy in 2007 and 2008, with the latter period of treatment resulting in some pain relief.  She was given home exercises.  She was told that surgery would be a last resort, and thus has not had any done.  

Objectively she had normal ambulation without assistive devices.  She was noted to work as a case worker for children, although she was quitting this job effective the day of this examination after working there 8 months.  She said it was difficult to attend treatments for her health and continue her work schedule.  

On examination her spine had normal symmetry, with tenderness along the entire spinal vertebra.  Her paraspinal muscles were soft, without spasm.  She had no CVA pain on percussion.  There was no history of kidney stones.  Range of motion was 30 degrees flexion and 10 degrees extension.  The remainder of her motions on bilateral rotations and lateral flexions were all 20 degrees.  She would not go any further, saying it would hurt her back more.  The examiner opined that she did not put forth much effort, citing increased pain.  She got on and off the exam table without problem.  On sitting in the exam chair, her trunk and knees flexed to 90 degrees.  Her major functional impact was chronic low back pain.  She remained independent in activities of daily living.  There was no physical problem impacting her job, but she felt she could not get enough time off work to attend medical appointments.  

Neurological examination revealed normal deep tendon reflexes throughout.  She had no incapacitating episodes in the past year due to back pain.  She reported decreased sensation in the whole right lower extremity from the foot to thigh at times.  However, monofilament testing revealed normal findings.  Her straight leg testing was negative bilaterally from a seated position.  No Lasegues sign was elicted.  She had no discernable dermatome that was involved in her decreased sensation that she was claiming.  Her past lumbar films were noted to be normal, with MRI evidence only of mildly bulging L4-5 and L5-S1 discs.  There was no neuroforaminal compromise and definitely no spinal stenosis.  The diagnosis was chronic myofascial lumbar strain and wear and tear, not traumatic, mild lumbar disc bulge, L4-5 and L5-S1 without radiculopathy or neuropathy secondary to these bulges.  

A September 2010 addendum confirmed review of the claims folder by the examiner.  

VA treatment records from 2010 included ongoing back complaints.  A June 2010 treatment note described her back pain as moderate, with examination of the spine, extremities and neurological as normal.  By July 2010 the back pain was worsening, and again involved pain in the right hip.  She had occasional numbness down the left lower extremity.  She attended chiropractic treatment with minimal relief.  Examination was significant for pain on motion of the lumbar spine, as well as on palpation.  Straight leg raising was positive bilaterally.  Her strength continued to be full 5/5 in the lower extremities, with equal deep tendon reflexes.  She was assessed with DJD versus DDD.  Also in July 2010, her right hip had increased pain, with a history of the chiropractor described as having to "put" the hip in place a few times, with possible hip dysplasia mentioned.  

An X-ray dated in July 2010 revealed straightening of the spine consistent with muscle platinum without fracture, dislocation, spondylosis or spondylolisthesis.  Vertebral heights and disc spaces were preserved.  A right hip X-ray was normal, as was an MRI of the left and right hip and pelvis done in August 2010.  

In a lay statement dated in November 2010, the Veteran expressed her belief that the RO had relied heavily on evidence indicating she participated in yoga and kickboxing as a reason to deny an increased rating for her back.  She said that she dropped both classes due to difficulty.  She also argued that the VA examination of July 2010 was incorrect in noting that she had a swim membership at the YMCA.  She said she did not have a membership at the time of this examination.  She attempted to do these things years ago, and now only did chiropractic treatment, PT and acupuncture.  She explained that spinal fusion would be the only option to alleviate her symptoms.  

A November 2011 VA general examination to address a TDIU claim noted the history of back pain, to include more recent problems with right hip pain.  An MRI taken in August 2010 was noted to be negative.  She was continuing chiropractic treatment 3 times a week for her back.  Her actual complaint was achy chronic low back pain.  Walking long distances bothered her.  Precipitating factors included lying supine and walking a lot.  Alleviating factors were putting a small pillow under her back, when lying down and also lying on her stomach or side with a pillow between her legs.  Medications seemed to help.  She had no back or hip surgery.  Her ambulation was normal, without assistive devices.  She worked as a case worker until June 2010, when she started a new job in July 2010 as an in home therapist for youth.  Although she quit the caseworker job due to difficulty getting to treatments, she had taken a new job the very next day.  

Physical examination reviewed normal symmetry of the lumbar spine.  There was no evidence of extreme muscle tightness or spasm palpable along the lumbar spine and lower thoracic areas.  There was soreness of the muscles in the paraspinous region along the lower thoracic and upper lumbar area.  She also had iliotibial joint soreness, but no coccygeal pain.  Her range of motion of the lumbar spine was 40 degrees flexion and 10 degrees extension, with the most pain flareup on repetitive motion on extension.  The remainder of her motions of lateral flexion and rotation in both directions were 20 degrees.  She was described as having put less than the maximum effort into her motion, claiming her back would hurt.  She remained independent in her activities of daily living.  With respect to the effect on her job, she was able to perform her occupation as a case worker as well as her current job as a home therapist.  The time taken off to care for her health needs was the reason why she quit the caseworker job, but again she was still working full time.  The major functional impact was chronic low back pain and decreased stamina and endurance with pain flare-ups.  There was no incapacitation in the past year.  Neurologically, she had normal deep tendon reflexes and normal sensory and motor examination throughout.  She did have some pain at straight leg raise 15 degrees active and 20 degrees passive bilaterally.  Her big toe dorsiflexor strength was normal and sitting straight leg raise was negative.  Her Lasegues was negative.  Her MRI evidence from December 2007 revealed mildly bulged L5-S1 discs.

The examiner also added that the Veteran had some soreness in the right hip when palpating the iliotibial band, but not much soreness when the hip joint itself was palpated.  Again, no incapacitating episodes were shown in the past year due to upper or lower spinal pain.  Her ambulation was normal, and her pelvis was not tilted.  She had no muscle spasm, joint laxity or muscle atrophy.  Again, the primary findings were of muscle tenderness in the lower thoracic and lumbar spine.  The diagnosis was L4-5 and L5-S1 mild lumbar disc bulge without radiculopathy or neuropathy.  Also diagnosed was myofascial low back pain and right hip pain.  She was deemed capable of sedentary employment, but limited from any employment requiring physical activity due in part because of her back pain.  

Increased Initial Rating Lumbar spine under Pre-September 23, 2002 Regulations

A review of the evidence does not reveal the Veteran's lumbar spine symptoms to more closely resemble the criteria for a 40 percent rating on any of the applicable diagnostic codes in effect prior to September 23 2002.  The foregoing medical records and VA examination reports contain no evidence suggestive of a lumbosacral strain with listing of the whole spine, positive Goldwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or some of the above with abnormal mobility on forced motion.  Nor do the records and examination reports contain evidence of a severe intervertebral disc syndrome with recurring attacks and intermittent relief.  Repeatedly, the evidence has shown essentially normal neurological and motor findings, with the exception of some occasions when she was shown to have mildly decreased lower extremity strength ranging from 3+ to 4 out of 5 in records from November 2004, and April 2007.  However the majority of the evidence, to include the most recent records from 2008 through 2010 and the examinations from June 2010 and November 2011, revealed normal strength in her extremities.  Moreover, the evidence on the occasions on which mild decreased strength were shown is not sufficient to satisfy the next-higher rating, as such evidence does not rise to the level of severe IVDS.  

Regarding sensory findings, there were subjective complaints of lower extremity numbness that were repeatedly unsupported by objective findings, with the opinion given in the June 2010 VA spine examination that there was no evidence of either a radiculpathy or neuropathy due to the disc bulges.  The Veteran's complaints are primarily subjective in nature, although with some clinical evidence of spasm shown in the records and examination reports (such as shown the September 2004 VA examination).  However the spasm is not constant (with the more recent VA examinations of June 2010 and November 2011 negative for spasm).  There is also MRI evidence of mildly bulging L4-5 and L5-S1 discs, intervertebral disc syndrome.  Thus the evidence overall does not reflect that a 40 percent rating is warranted under either Diagnostic Codes 5293 (IVDS) or 5295 (lumbosacral strain).  

There is also no evidence showing that the Veteran's range of motion is generally shown to be severely restricted, even with consideration of pain, thus a higher rating is not warranted under Diagnostic Code 5292 for loss of motion.  The most recent VA spine examination of June 2010 suggested that some amplification of pain symptoms during motion testing was made, as she was noted to not put forth such effort, and the examiner observed she was able to move freely, including flexing to 90 degrees, when getting on and off the examination table.  Again the examination of November 2011 noted some limited motion to 40 degrees flexion, 10 degrees extension, with the remainder of motions at 20 degrees.  However, the Veteran again was suggested to have put forth less than a maximum effort, and she was noted to show nearly normal findings in all aspects of this examination.  Earlier examination of September 2004 also suggested symptom amplification, as she again demonstrated a flexion limited to 30 degrees on examination, but was observed to have 90 degree trunk flexion upon getting on and off the table, with no discomfort.  Thus a rating in excess of 20 percent disabling is not shown, as the bulk of the objective evidence does not demonstrate a severe limitation of motion.  

There is also no evidence of fracture or ankylosis, thus an initial rating in excess of 20 percent is not warranted under the old criteria governing ankylosis or fracture.


Regulations in effect 9/23/02 to 9/25/03-Incapacitating Episodes

Having determined that an initial rating in excess of 20 percent disabling is not warranted for the Veteran's lumbar spine disorder under the criteria in effect prior to September 23, 2002, the Board now turns to the criteria in effect as of that date to ascertain whether a rating above 20 percent is warranted under revised Diagnostic Code 5293, effective September 23, 2002 to September 25, 2003.  A review of the evidence of record does not show any evidence of the Veteran having had incapacitating episodes having a total duration of between four to six weeks in the past 12 months.  To the contrary, there is no evidence of doctor prescribed bedrest in the records or noted in the VA examination reports.  Thus there would be no basis for even a compensable rating based on incapacitating episodes.  

Increased Rating Lumbar Spine under Current Regulations in effect since 9/25/03

The Board notes that the revised criteria for intervertebral disc syndrome left unchanged the formula for rating the intervertebral disc syndrome based on incapacitating episodes that had been part of the criteria of Diagnostic Code 5293 in effect in September 2002.  As discussed above, the evidence does not reveal the Veteran to have at least four weeks of incapacitation caused by his lumbar spine that would warrant a 40 percent evaluation under Diagnostic Code 5243.  Thus, an evaluation in excess of 20 percent for the intervertebral disc syndrome based on incapacitating episodes is not warranted under the current criteria for evaluating intervertebral disc syndrome.  

The Board will now consider whether a rating in excess of 20 percent is warranted for the lumbar spine disorder under the General Formula for rating diseases and injuries of the spine.  Under the General Formula, the next highest rating above 20 percent for the lumbar spine is warranted under the following circumstances:  Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  In this case, the Veteran's thoracolumbar spine is not ankylosed.  Her range of motion on forward flexion is repeatedly shown throughout the record, to include treatment records and VA examinations to be greater than 30 degrees.  While there were exceptions to this in the September 2004 VA examination and the June 2010 examination, which both showed 30 degrees flexion on motion testing, her true flexion motion was noted to be 90 degrees when observed getting on and off the table at the time of those examinations.  Symptom amplification and poor effort was noted on the motion testing in these examinations, and the Board deems the more accurate motion to be the 90 degrees shown when she was not aware of being tested.  Therefore, a rating in excess of 20 percent is not warranted based on the General Formula.  Again, the Board has taken into account the persistent complaints of pain shown in the record and acknowledges that some objective evidence confirms such pain.  However, such pain has not resulted in limitation of function commensurate with the criteria for a higher evaluation.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board will now consider whether the veteran is entitled to separate evaluations for any neurological manifestations, under criteria in effect since September 23, 2002.  There is no evidence of bowel or bladder involvement attributable to the spine disorder, thus there is no basis to assign a separate evaluation for such.  However, there are subjective complaints of possible neurological involvement with the lower extremities.  Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 is analogous to impairment of the sciatic nerve.  Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2011).

Upon review of the evidence, the Board finds that the neurological manifestations affecting the leg consist primarily of subjective complaints of pain and numbness, with some suggestion in the records of symptom amplification.  There are no objective findings of actual deficit revealed in the examinations and treatment records.  The most recent neurological findings in the June 2010 VA and November 2011 VA examinations were completely normal.  Of note, the June 2010 VA examination reported no evidence of a discernable dermatome to support her claimed decreased sensation, and normal monofilament testing.  The examiner concluded that there is no evidence of radiculopathy or neuropathy referable to the lumbar spine disorder.  

Thus, the evidence is against finding even a mild incomplete paralysis attributable to the lumbar spine disorder.  In view of this, the Board finds that there is no basis to award a separate compensable evaluation for either lower extremity as of September 23, 2002.  There is also no evidence of any upper extremity manifestations referable to the lumbar spine disorder.

B--Increased Rating for Right Upper Extremity (to include separately rated elbow)-Factual Background 

The Veteran is right-handed, as noted in her August 1993 entrance examination report of medical history, and elsewhere in the record.

Service connection was granted for the right upper extremity disorder in an April 2003 rating, which assigned an initial 30 percent rating under the rating criteria for shoulder disorders.  The subsequent rating of November 2010 continued the initial 30 percent rating, but subsequently reduced the rating to 20 percent, effective June 30, 2010.  However this same rating decision granted a separate 20 percent rating for a right upper extremity disorder under the rating criteria for elbow disorders, from initial entitlement (dating back to August 20, 2002).  The Veteran's overall compensation was not reduced as of the June 30, 2010 date of the reduction for the shoulder.  Thus there is no need to consider the applicability of regulations pertaining to reductions under 38 C.F.R. § 3.105(3).  See Steltzel, supra.  

As the increased issues regarding the upper extremity now includes the shoulder and elbow, the Board shall address the factual background for the extremity in its entirety, prior to adjudicating this matter.  The pertinent factual background is as follows.

VA records from 2002 include a September 2002 annual examination that noted the history of right lateral epicondyle release surgery done in October 2001 and history of arthroscopic surgery of the right shoulder bursitis (done September 2001).  She was also described as having carpal tunnel syndrome of the right hand.  Examination showed the right shoulder's range of motion was limited to 80 degrees due to pain.  Right elbow flexion was also limited, but this was not expressed in exact degrees.  In November 2002 she was seen for complaints of chronic pain in the right shoulder and elbow.  Her pain was localized over the right middle deltoid muscles and was a constant stabbing pain.  The elbow pain was localized over the surgical scar and proximal forearm with a constant stabbing pain.  There was no relief with Tylenol or Motrin.  Examination revealed well healed surgical scars over the right shoulder and elbow with localized tenderness but no inflammation.  Range of motion of the right shoulder was limited to 90 degrees on flexion and abduction.  Right elbow flexion was limited to 20 degrees due to pain, although passive motion was normal.  Motor examination revealed 3/5 strength of the right upper extremity, compared to 4/5 on the left.  Sensory was intact for the right upper extremity, and deep tendon reflexes were 2+ bilaterally.  She had functional difficulties in grooming, upper extremity dressing and driving.  She was unable to reach or lift overhead.  The assessment was status post arthroscopic surgery for the right shoulder and right tennis elbow.  Plans were made for treatment with heat and therapeutic exercises.

A November 2002 occupational therapy initial assessment noted that she had no relief from previous therapy, but she wanted to try again.  Her light touch sensation was 2.83 on the palm and 3.61 on the 3rd, 4th and 5th fingers.  She reported numbness and tingling on all distal phalanxes.  Her right shoulder had 60 degrees flexion, 80 degrees abduction and her wrist had 15 degrees flexion with sharp pain at the first MCP, and 50 degrees extension with pain at the ulnar wrist.  She also had 15 degrees radial deviation and 30 degrees ulnar deviation.  Strength was again 3/5 in the shoulder and elbow in all movements, with the exception of a 4/5 strength in the elbow extensors.  Wrist movements were 3/5 strength.  Her hand strength with elbow extension was only 18 pounds, compared to a normal strength of 64 pounds.  She had pain of 4/10 of the right shoulder at the deltoid insert of 0/10 of the elbow and wrist.  There was also pain on palpation of the medial and lateral epicondyles, olecrannon, and incision site at the elbow and over wrist extensors.  There was also pain on palpation over the deltoid insert.  The functional assessment was "modified independent," as she used her left hand for eating and dressing, with difficulty buttoning, and she used slip on shoes.  She needed extra time in bathing and toileting.  She required moderate assistance in grooming her hair and used no makeup.  She was assessed as having pain throughout the entire right upper extremity causing multi function impairment.  There was a long history of treatment without improvement.  Main goals were to improve her ability to groom herself and decrease pain.  She was noted to work as a secretary, with discomfort performing tasks, so she planned to leave this job in a few months.  She had difficulty writing and typing due to pain.  
 
At a December 2002 VA joints examination, the Veteran complained of chronic right upper extremity pain caused by any activity involving this extremity.  She had difficulty doing house work and dressing at times.  She was right-handed and used no brace or assistive device.  It was unknown whether she had dislocations or subluxations.  Examination revealed a 1-inch healed postoperative scar laterally of the right elbow.  On the right shoulder, 3 small post arthroscopy scars were shown.  Her right shoulder range of motion was limited in all directions.  She had pain on motion with both the right shoulder and elbow.  Her right elbow was painful on flexion from 0 to 145 degrees.  She had 85 degrees supination and 80 degrees pronation of the elbow.  Her right shoulder had 45 degrees active motion and 90 degrees passive motion on forward flexion, abduction and external rotation.  Internal rotation was 0 degrees active and 15 degrees passive.  Other findings included right upper extremity muscle weakness of 4-/5.  There was tenderness at the right shoulder anteriorly and right elbow laterally.  She had guarding of movement on right shoulder range of motion.  X-rays of the right shoulder and elbow were within normal limits.  The diagnosis was chronic right shoulder tendonitis and right lateral epicondylitis, despite surgical procedures for both.  

VA records dated in 2003 include an August 2003 PM & R record noting that medications were not helping her pain.  Occupationally, she applied for vocational rehabilitation for training as a teacher.  Examination showed a well healed surgical scar over the right shoulder and elbow, with local tenderness, but no inflammation.  Her range of motion was unchanged from that shown in November 2002.  She had localized tenderness over the lateral epicondyle of the right elbow and lateral aspect of the bicipital tendon.  There was also diffuse tenderness over the right wrist, with no redness or swelling.  Her assessment was unchanged from that in November 2002, but she also was noted to have a chronic right wrist strain that was symptomatic, and a carpal tunnel syndrome.  Functional assessment was unchanged from November 2002.  Another August 2003 record showed her pain including her right arm as being of 9/10 intensity.  She was also referred for occupation for cold pack, and elbow twist splints.  She was also issued an air cast tennis elbow strap and fitted with it.  

A March 2004 VA joints examination noted pain in the right shoulder and elbow.  She also had a scar measuring approximately 4 centimeters over the right dorsal portion of the elbow.  She had numbness of the right hand along with continued joint pain, at a level 8/10.  This was precipitated by raising the hand, which was very difficult.  Examination revealed well healed scar over the right shoulder and elbow, with localized tenderness, but no evidence of acute inflammation.  Her right shoulder range of motion was moderate, limited to 90 degrees.  She had local tenderness over the lateral epicondyle of the right elbow and the lateral aspect of the bicipital tendon of the elbow with active right elbow flexion, which was limited to 20 degrees due to pain.  There was also diffuse tenderness over the right wrist.  There was no evidence of swelling or redness.  Functional assessment showed difficulty grooming, dressing, driving and an inability to lift overhead.  She was noted to be status post surgery for the right elbow with chronic pain, that had been diagnosed as bursitis.  She also had chronic right wrist strain, which was symptomatic.  The final diagnosis relating to the right upper extremity was right lateral epicondyle release on October 2001, right shoulder arthroscopic surgery for bursitis, carpal tunnel syndrome, right hand and chronic right wrist sprain, symptomatic.  She was planning to receive acupuncture and had been told to wear a right wrist support and to receive vocational rehab.

A July 2004 new patient transfer examination report noted her medical history including right elbow and shoulder problems as well as CTS.  A pain assessment of the same month gave a pain score as 8/10, with highest score of 10 since last appointment.  The locations included the right shoulder and right elbow.  Occupationally, she was making plans to attend university to become a teacher.  

A September 2004 VA joints examination noted complaints of chronic right elbow pain with numbness into her finger.  She was being unable to bend her elbow fully.  The elbow was more bothersome than the right shoulder and gave her chronic pain extending into the right upper shoulder and neck area.  Treatment included acupuncture with electrical stimulation which did not help.  She also had physical therapy, injections and a TENS unit.  She reported the pain to be a 9 to 9 1/2, although recent records showed complaints of about 8.  There were no flare-ups, as the pain was chronic.  Frequency of the pain was daily, with a duration of hours.  Overhead reaching was a precipitating factor, and rest, medication (Tylenol) and use of the TENS unit alleviated the pain.  She also treated using moist heat.  She used a tennis brace or Chopata strap on the right forearm and a forearm brace.  She was impacted in driving, reaching, and lifting activities.  She could go about her routine as a substitute teacher and was not functionally impaired.   She also was a caregiver.  She indicated that others took down notes for her at work.  She used her left hand more for driving.  She swam and flower gardened.  

On examination, the right shoulder upper trapezius muscle was tender to palpation.  The shoulder appeared normal at rest, and no deltoid flattening was noted.  No specific trigger points were shown and she complained of diffuse shoulder soreness anteriorly and along the upper trapezius muscle posteriorly and superiorly.  Her active range of motion was 70 degrees forward flexion and abduction.  She would not externally or internally rotate, citing pain.  Passively, her forward flexion was to 90 degrees and abduction was 85 degrees, with pain at those points.  Her right elbow had active flexion from 0 to 35 degrees with extension a full 0 degrees.  Passive motion of the elbow was to 85 degrees and she complained of pain at that point.  During the right shoulder examination, the examiner had her reach for her left shoulder, and she flexed her elbow from 0 to 130 degrees without difficulty.  Repetitive motions of the right shoulder and elbow revealed subjective complaints of pain and easy fatigue.  Pain was her major functional impact on these joints.  X-rays of the right shoulder and elbow were taken and were normal.  The diagnosis was myofascial pain in the right shoulder and right elbow.

In April 2005 the pain in the right upper extremity again was bothering her.  Another April 2005 note revealed she had pain in her right elbow and shoulder with plans to try physical therapy for the right upper extremity.  A consult from the same month for chronic right elbow pain and history of right shoulder bursitis noted that she failed very extensive physical therapy for her chronic right upper extremity pain.  There were no further recommendations.  

Private treatment records from 2004 to 2007 include an April 2006 PT evaluation for functional capacity.  With respect to the right arm, she reported an inability to use it due to pain in the shoulder and elbow.  She last worked as a substitute teacher from 2002 to 2004.  She reported an initial pain rating of 6, going up to 9 on a post test scale.  Her results on functional testing were unreliable, with symptomatic limitation of function inconsistent with the pre examination diagnosis.  She had well healed incision holes from the right shoulder arthroscopy and well healed incision over the right lateral epicondyle.  Her right shoulder had 14 degrees flexion, 41 degrees abduction, 68 degrees internal rotation and 21 degrees external rotation.  Her right elbow had 86 degrees flexion, 0 degrees extension and 80 degrees pronation and supination.  A November 2006 MRI of the right shoulder gave an impression of moderate degenerative changes of the AC joint, with no evidence of rotator cuff tear. 

VA records from 2007 showed that in January 2007 reflect continued complaints, as described above.  Her upper extremity strength was a normal 5/5 in an April 2007 record.  

A May 2008 record focusing on back pain and headaches showed 5/5 muscle strength in the upper extremities.  This was again shown in a June 2009 treatment record.  A September 2009 chiropractic consult focused on migraine and cervical spine complaints.  However, both hands were found to be abnormally weak, significantly more so on the right.  There was also abnormal fatiguing on the right side on examination.  She reported CTS as well.  The diagnosis was a cervicocranial symptom that might be causing her right arm/hand problems.  In September2009 a wrist brace was issued.  She was also noted to have hypomobility of the right wrist in September 2009.  

The report of a June 2010 VA examination noted the history of right elbow pain with epicondyle release surgery done in service, along with arthroscopic surgery for right shoulder bursitis also done in service.  Both surgeries took place in 2001.  Her current complaints included right shoulder pain with a TENS unit used for pain.  She also had chronic right elbow pain, and could not fully bend the elbow.  She also reported some numbness and tingling into the arm.  She indicated that acupuncture treatment with electrical stimulation did not help.  She had been prescribed a tennis elbow splint in 2007 but never picked it up.  

Om examination, the Veteran's current pain was 8.5 and was chronic, without flare-ups.  The pain was daily and constant.  It was precipitated by overhead reaching and relieved by rest, her TENS unit and medication.  She also used moist heat.  She was noted to be quitting her job as a caseworker for children due to conflicts of medical treatments with her work schedule.  She used a tennis elbow brace for the right forearm for driving or typing.  She had problems with combing her hair, typing or driving aggravating her shoulder and elbow.  She was right handed and remained independent in her activities of daily living.  

Objectively, the right shoulder was tender to palpation along the upper trapezius muscle, but did not have sloping shoulder or any other abnormal appearance or atrophy.  She had no specific trigger points.  She had diffuse shoulder soreness along the upper trapezious muscle posteriorly and superiorly.  Her active range of right shoulder motion was 70 degrees forward flexion and abduction.  She refused to internally or externally rotate due to it hurting too much.  Passively, the examiner was able to forward flex her shoulder to 90 degrees and abduct to 85 degrees.  She complained of pain at the end range.  

Examination of the right elbow revealed 35 degrees flexion, full 0 degrees extension.  Passive motion revealed flexion from 0 to 85 degrees with pain at 85 degrees.  She could flex the elbow from 0 to 130 degrees just going about her normal routine and moving about the office.  Thus, the examiner saw no deficiency in the right elbow flexion.  Repetitive motions did reveal more complaints of pain and easy fatigability on flexion past 35 degrees.  

Regarding the effects of both joints on her activities of daily living, she remained independent.  However driving and lifting did aggravate the right shoulder and elbow.  

The Veteran was afforded a VA examination in November 2010 to address a TDIU claim.   Chronic right shoulder and elbow pain, with history of surgery was noted.  She treated with physical therapy and TENS unit and she complained that she could not fully range her elbow or shoulder due to pain.  She reported the severity of her pain in the right shoulder and elbow was a 9/10.  The pain was chronic without real flare-ups or remissions.  Overhead movements and full elbow flexion precipitated pain.  Rest, medication and TENS unit relieved it.  Her employment history was identical to that recited in this same examination that discussed her back symptoms.  

Physical examination of the right shoulder revealed tenderness along the upper trapezius and along the deltoid muscle.  She had a negative drop test but range of motion caused pain.  Range of motion showed forward flexion of 50 degrees active motion, with passive motion to 70 degrees, after which she complained of pain.  The same active and passive ranges of motion were shown for abduction, with more pain on moving the motion passively to 70 degrees.  She had more of a flareup of pain at active abduction on repetitive active motion from 50 to 70 degrees.  There was no swelling or warmth of the shoulder region.  The shoulder's bony structures were normal, without evidence of effusion, joint laxity or muscle atrophy.  

Physical examination of the right elbow revealed complaints of pain in the posterolateral region along the triceps and into the elbow.  She had no muscle spasm and her muscle definition was normal.  Her range of motion revealed she could flex the elbow from 0 to 120 degrees.  Repetitive flexion caused the most pain from 100 to 120 degrees.  She said it hurt to comb and wash her hair, but she remained independent in activities of daily living.  There was no reported problem on her occupation.  Her major functional deficit was chronic pain, with functional loss of decreased active range of motion.  However she put less than maximal effort, because it hurt.  She was able to fully pronate and supinate the forearm.  Her right elbow bony structures were normal, without evidence of effusion, joint laxity or muscle atrophy.  

The diagnosis made in the November 2010 examination was right elbow and shoulder chronic myofascial pain.  She was deemed capable of sedentary employment, but limited from any employment requiring physical activity due in part because of her right upper extremity pain.  

Laws and Analysis-Increased Rating for Right Shoulder

The RO has evaluated the veteran's service connected right upper extremity disorder as pertaining to the shoulder under the criteria of 38 C.F.R. § 4.71a (schedule of ratings for musculoskeletal disorders), DC 5024-5201. Diagnostic Code 5024-5201.  Diagnostic Code 5024 (tenosynovitis) provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis, which in this case would be Diagnostic Code 5201 (limitation of motion of the arm). 

Under Diagnostic Code 5201, a 40 percent rating is assigned where there is limitation of motion of the major arm to 25 degrees from the side.  A 30 percent rating is assigned where there is limitation of motion of the minor arm to 25 degrees from the side.  A 30 percent rating is assigned where there is limitation of motion of the major arm to midway between the side and the shoulder level.  A 20 percent rating is assigned for similar limitation of motion of the minor arm.  A 20 percent rating is also warranted if motion of either arm is limited to no higher than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2011). 

Higher ratings for the major arm are warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5200, under which a 30 percent evaluation is assigned for favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees and the ability to reach the mouth and head.  A 40 percent evaluation is warranted in cases of intermediate ankylosis of scapulohumeral articulation, between favorable and unfavorable.  A 50 percent evaluation is in order in cases of unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side. 

Diagnostic Code 5202 concerns other impairment of the humerus.  A 30 percent evaluation is warranted in cases of malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  A 50 percent evaluation is assigned in cases of fibrous union of the humerus.  A 60 percent evaluation contemplates nonunion of the humerus (false flail joint).  An 80 percent evaluation is warranted for loss of the head of the humerus (flail shoulder). 

First, the Board shall consider the rating for the right arm (based on limited shoulder motion) evaluated as 30 percent disabling from initial entitlement prior to June 30, 2010.  In order to achieve an evaluation in excess of 30 percent, the evidence would have to show limitation of motion of the major arm to 25 degrees from the side.  The evidence as set forth above fails to show such a limitation of motion.  To the contrary, the motion of the major arm is shown to be repeatedly greater than 25 degrees from the side.  There is also no evidence of either ankylosis, fibrous union of the humerus, false flail joint, or flail shoulder shown, which are the only other means to obtain a rating higher than 30 percent disabling.  Thus the preponderance of the evidence is against a 30 percent initial rating prior to June 30, 2010.  

The weight of the evidence also demonstrates that the Veteran's right shoulder disability is no more than 20 percent disabling as of June 30, 2010.  In order for a 30 percent rating to be assigned there must be a limitation of motion of the minor arm to 25 degrees from the side or a limitation of motion of the major arm to midway between the side and the shoulder level.  Such restricted motion is not shown in either the June 2010 or November 2010 VA examinations, or in records subsequent to June 30, 2010.   While factors such as pain and weakness have been considered, such have not here been shown to result in additional functional limitation consistent with the criteria associated with the next-higher rating.

There is also no evidence of either ankylosis, of malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements; fibrous union of the humerus; false flail joint or flail shoulder shown, which are the only other means to obtain a rating higher than 20 percent disabling.  Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not permit a rating greater than 20 percent for the right shoulder disability.  Thus the preponderance of the evidence is against a 20 percent rating as of June 30, 2010.  

In sum the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent disabling prior to June 30, 2010, for the right shoulder disability and against a 20 percent rating as of that date.  

As the preponderance of the evidence is against the claim for an increased rating for this disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Laws and Analysis-Increased Rating for Right Elbow

As discussed in the factual background, the Veteran is shown to be right-handed.  

The RO has evaluated the veteran's service connected right upper extremity disorder, as pertaining to the elbow under the criteria of 38 C.F.R. § 4.71a (schedule of ratings for musculoskeletal disorders), Diagnostic Codes (DC) 5206 (limitation of flexion of the forearm).  The Board will also considered the criteria under DC 5207 (limitation of extension of the forearm), and all other appropriate Diagnostic Codes, in addition to these. 

Under Diagnostic Code 5206, a noncompensable rating for the major arm is warranted where flexion of the forearm is limited to 110 degrees.  A 10 percent rating is awarded for flexion of the forearm limited to 100 degrees.  The next higher rating is 20 percent, which requires flexion of the forearm limited to 90 degrees.  A 30 percent rating is awarded for flexion of the forearm limited to 70 degrees.  A 40 percent rating is awarded for flexion of the forearm limited to 55 degrees.  A maximum 50 percent rating requires flexion of the forearm to be limited to 45 degrees. 

Under Diagnostic Code 5207, a 10 percent rating for the major arm is warranted where extension of the forearm is limited to 45 degrees or to 60 degrees.  A 20 percent rating is warranted for extension of the forearm limited to 75 degrees.  A 30 percent rating is warranted for extension of the forearm limited to 90 degrees.  A 40 percent rating requires extension of the forearm to be limited to 100 degrees.  A maximum 50 percent rating requires extension of the forearm to be limited to 110 degrees. 

Other potentially applicable Diagnostic Codes are as follows. 

Diagnostic Code 5208 provides that major forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5209 provides ratings for other impairment of the elbow.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the major side.  Flail joint of the elbow is rated 60 percent disabling for the major side.  38 C.F.R. § 4.71a. 

Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 50 percent disabling for the major side.  38 C.F.R. § 4.71a. 

Diagnostic Code 5211 provides for ratings based on impairment of the ulna.  Malunion of the ulna with bad alignment is rated 10 percent for the major side; nonunion of the ulna in the lower half is rated 20 percent for the major side; nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity is rated 30 percent for the major side; nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent for the major side. 38 C.F.R. § 4.71a. 

Diagnostic Code 5212 provides for ratings based on impairment of the radius.  Malunion of the radius with bad alignment is rated 10 percent disabling for the major side; nonunion of the radius in the upper half is rated 20 percent disabling for the major side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 30 percent disabling for the major side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent disabling for the major side.  38 C.F.R. § 4.71a. 

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Normal forearm supination is from 0 degrees to 80 degrees.  Normal forearm pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71 , Plate I. Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side. 38 C.F.R. §4.71a. 

Based on a review of the foregoing, an initial rating in excess of 20 percent is not warranted for the right upper extremity disorder of epicondylitis of the elbow.  In order for a 30 percent rating to be awarded based on limited motion, the flexion of the forearm would have to be limited to 70 degrees, or extension of the forearm limited to 90 degrees.  Such is not shown in this case where the Veteran could move her elbow from 0 to 130 degrees in flexion without difficulty on VA examination of September 2004, when her shoulder was examined.  This suggests that there were exaggerated symptoms when specific examination of the elbow was made, showing an active motion of only 35 degrees flexion, but full extension.  Her passive motion of the elbow which was 85 degrees flexion, with pain at this extreme, formed the basis of the 20 percent rating.   These findings were duplicated in the June 2010 VA examination, when she was again able to flex the elbow to 130 degrees just going about her normal routine, and moving about the office.  Most recently her flexion was shown to be from 0 to 120 degrees, with pain at 100 degrees in the November 2010 VA examination.  

Elsewhere, the records suggest that a rating in excess of 20 percent is not warranted based on loss of motion.  While one record in September 2002 gave a flexion limited to 20 degrees due to pain, her passive motion was normal.  A December 2002 VA examination noted improvement with her flexion to 145 degrees, with 85 degrees supination and 80 degrees pronation.  By the time of an April 2006 VA PT evaluation, she had elbow flexion to 86 degrees, while supination and pronation were both 80 degrees.  Thus, her flexion was well within the criteria for a 20 percent rating.  All the records indicated her extension was noncompensable, repeatedly at 0 degrees.  

Thus, a rating in excess of 20 percent disabling is not shown on the basis of limited flexion.  There is also no evidence showing that a higher rating under any of the other potentially applicable criteria has been met.  There is no evidence of fracture, flail joint, or other impairment of the elbow, as would warrant a higher rating under Diagnostic Code 5209.  Nor is there that nonunion of the radius and ulna, with false flail joint, nor other impairment of the ulna, such as malunion or non union, nor is there impairment of the radius, such as malunion or non union.  Thus a higher rating under Diagnostic Codes 5210, 5211 or 5212 is not warranted.  Finally, there is no evidence that the Veteran's disability results in loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, or fixed in supination or hyperpronation.  To the contrary, the evidence shows 80 degrees pronation and supination.  Therefore, a higher rating under Diagnostic Code 5213 is not warranted. 

Additional Right Upper Extremity Symptoms 
 
The Board shall now consider whether separate evaluations are warranted for other findings for the right upper extremity, as per Esteban, Supra.  

As far as possible separate ratings for other potentially applicable criteria, the Board notes that while the earlier evidence suggests CTS type symptomatology with neurological complaints of the hands, such is shown to be a likely manifestation of an unrelated cervical spine pathology, as pointed out in September 2009 records.  Thus there is no need to address such symptoms in the instant matter, as it does not appear to be a manifestation of the right elbow disorder.  

The record has also shown the presence of surgical scars of the right shoulder and right elbow as residuals of surgeries done.  Thus the Board shall address the criteria for rating scars.

During the pendency of this appeal (with initial entitlement dating back to August 20, 2002), regulatory changes amended the VA Rating Schedule, 38 C.F.R. Part 4, include the rating criteria applicable to skin disorders.  The revised regulations became effective on August 30, 2002. See 67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous changes made to 38 C.F.R. § 4.118 under the rating criteria effective on August 30, 2002 were diagnostic codes specific to acne (Diagnostic Code 7828), disfigurement of the head, face or neck (Diagnostic Code 7800), disfigurement of areas other than the head, face, or neck (Diagnostic Codes 7801 and 7802), and scars that are unstable or painful, or otherwise limit motion (Diagnostic Codes 7803, 7804, and 7805). These revised rating criteria are codified in 38 C.F.R. § 4.118 (2006). 

Prior to August 30, 2002, scars, other than of the head, face, or neck and which are not the result of burns, were to be rated under Diagnostic Codes 7803 to 7805. Under Diagnostic Code 7803, a 10 percent evaluation was assignable for scars, superficial, poorly nourished, with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 2002). 

Under Diagnostic Code 7804, a 10 percent evaluation was assignable for scars that were superficial, tender and painful on objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 2002).  The 10 percent evaluation was to be assigned when the requirements were met even though the location may have been on the tip of a finger or toe, and the evaluation was not to exceed the amputation value for the limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  Under Diagnostic Code 7805, other types of scars were to be rated based on limitation of function of the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 2002). 

As of August 30, 2002, scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2).  (in effect from August 30, 2002 to Sept. 23, 2008).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2). 

Under Diagnostic Code 7804, a 10 percent evaluation applies for scars that are superficial and painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804. A superficial scar is one not associated with underlying soft tissue damage. A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of this part on the amputation rule). 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (in effect from August 30, 2002 to Sept. 23, 2008).
 
Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect from August 30, 2002 to Sept. 23, 2008).

The Board notes that the criteria for rating scars were revised again effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October, 23, 2008, and as she has not expressly requested consideration under the new criteria, his claim will only be evaluated under the provisions effective when he filed his claim. 

In regard to scarring, there were some earlier records in August 2003 that showed tenderness over well healed surgical scars over the right shoulder and elbow.  Likewise, a March 2004 joints examination showed local tenderness over well healed scars of the right shoulder and elbow, without evidence of acute inflammation.  An April 2006 PT record noted well healed incision holes.  Records subsequent to this do not address the scars.  The most recent VA examinations of June 2010 and November 2010 also fail to address the scars.   However, as there is evidence of both the scars of the elbow and shoulder having tenderness, the Board shall afford the Veteran the benefit of the doubt, and assign separate 10 percent ratings each for the scars of the right shoulder and right elbow.  See Diagnostic Code 7804 (prior to August 30, 2002).

A rating in excess of 10 percent disabling is not warranted for each scar is not shown however under any of the applicable criteria.  The scar is not shown to be more than superficial, is not shown to be unstable, nor does the area or areas exceed 12 square inches (77 square centimeters).  There is also no evidence of limited function shown due to the scars.  Even if there were limited function attributable to the scarring, she is already being compensated for such under the orthopedic criteria.  

In sum, the Board finds that a separate 10 percent rating is warranted for the scar of the right elbow and a separate 10 percent rating is warranted for the scar of the right shoulder.

The Board shall defer any discussion of extraschedular consideration in light of the pending TDIU claim.  



ORDER

An initial evaluation in excess of 20 percent for degenerative disc disease with lumbosacral facet syndrome is denied. 

An initial evaluation in excess of 30 percent for chronic tendonitis and lateral epicondylitis with scars of the right upper extremity prior to June 30, 2010, is denied. 

An evaluation in excess of 20 percent disabling for chronic tendonitis and lateral epicondylitis with scars, right upper extremity, evaluated as 20 percent disabling effective June 30, 2010, is denied.

An evaluation in excess of 20 percent disabling for epicondylitis, right (major) elbow separately evaluated effective from initial evaluation is denied.  

A separate 10 percent evaluation for service-connected scar of the right shoulder is granted is granted, subject to the laws and regulations governing the award of monetary benefits.

A separate 10 percent evaluation for service-connected scar of the right elbow is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Additional development is required with respect to the claim of service connection for bronchitis.  In this regard, the service treatment records show respiratory symptoms in February 1994, including dry and productive cough, nasal congestion and fever.  Examination at that time revealed clear lungs, but nasal congestion was present.  She was assessed with an upper respiratory infection (URI).  In May 1993 she was treated for complaints of headache, chest pain, and shortness of breath after having painted using an improperly fitted respirator.  Examination revealed tenderness on palpation of the sinuses, but lungs were clear.  She was assessed with headache and inspiratory discomfort due to exposure to paint fumes.  In May 1994 she was treated for complaints of a URI, with chest pain, but her lungs were clear to auscultation in all lobes.  She was described as having a URI with heightened awareness of symptoms.  

Additional service treatment records continue to reflect respiratory treatment.  Of particular significance, the Veteran was treated for mononucleosis in September 1994, as well as for URIs in February 1995 and June 1995.  In October 1995 she was treated for a viral syndrome, but her lungs were clear to auscultation and she had no pulmonary symptoms.  In February 1996 she was seen for complaints of sore throat and swollen lymph nodes, but denied any other URI symptoms, and was diagnosed with pharyngitis.  On separation examination in August 1996, her lungs were normal.  

The Veteran reenlisted and during her second tour of active duty she was treated for bronchitis in May 1999.  She was prescribed erythromycin.  In January 2002 she was treated for cold symptoms, including sore throat, shortness of breath and a cough that produced green sputum.  She was assessed with acute bronchitis and sinusitis.  Her separation examination revealed normal lungs, but her report of medical history was positive for complaints of problems with wheezing.  She indicated "bronchitis" in the report of medical history.  She also confirmed having coughed up blood and again attributed this to bronchitis.  

Post service VA medical records reveal treatment in October 2002 for pharyngitis and bronchitis.  

Recurrent bronchitis was noted at a January 2003 VA examination, though 
A pulmonary function test (PFT) was uninterpretable as she was unable to cooperate with the study.   

VA records next show treatment in January 2003 for complaints of URI with a productive cough.  Examination revealed bronchial sounds bilaterally, and bronchitis was diagnosed.  She was prescribed Augmentin.  Subsequent records in January 2003 revealed no improvement even after 10 days of the antibiotic.  In February 2003 she was seen again for complaints of bronchitis with sore throat and rib pain due to coughing.  She had been treated for such symptoms for a month with antibiotics, with no improvement.  Examination revealed coarse breath sounds.  A February 2003 chest X-ray for recurrent bronchitis was negative.  She was advised of the negative results of the chest X-ray with no significant evidence of pneumonia and was given a differential diagnosis of viral/TWAR bronchitis, already under treatment with Z pack.   In April 2003 she was seen for complaints of nasal congestion, sore throat, cough, yellow phlegm, and occasional shortness of breath.  A history of recurrent bronchitis was reported.  Examination revealed clear chest, without wheezes or crackles.  She was assessed with URI, and prescribed Levaquin.  She was seen again for URI in July 2003 again with productive cough and was prescribed Z-pack and Robitussin.  

A March 2004 VA examination yielded a diagnosis of recurrent bronchitis.  
Subsequent VA examination in September 2004 showed normal findings, including normal x-rays and PFT studies.

In October 2006, the Veteran was seen for flu-like symptoms with chills, sweats, and an achy feeling.  She took medications for the cold, but did not use an inhaler.  She had a fever of 101 degrees, but had no shortness of breath and her chest was clear.  She had a red throat.  She was assessed with sinusitis with post nasal drip, and was treated with a Z-pack.  

In December 2007 the Veteran thought that she was coming down with a cold.  The lungs were clear on examination, but she had minor pharyngeal erythema.  She was assessed with probable mild URI.  

Physical examinations including in May 2008, June 2009, and June 2010 revealed lungs to be normal.  Private treatment records from 2010 likewise are shown to focus primarily on musculoskeletal issues and show no evidence of any active lung disease.  

A November 2010 VA general medical examination addressed the impact of service connected disabilities on her employability, with no history or complaints reported of a chronic bronchitis.  Physical examination of the lungs was clear, and she had no cough or wheeze.  She was a lifelong nonsmoker.  No pulmonary disorder was diagnosed.  

Given the in-service and post-service symptoms and treatment, as described extensively above, the Board finds that an opinion of etiology should be obtained in this case.  While the more recent VA examinations have not yielded findings of bronchitis, the Board calls attention to McLain v. Nicholson, 21 Vet. App. 319, 321 (2007), in which the Court held that the "current disability"  requirement of service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, the record indicates in-service treatment for bronchitis, and also shows treatment shortly after separation, during the rating period on appeal.  Accordingly, an opinion is necessary here. 

Additionally, the Board finds that the pending TDIU claim as per Rice, supra, must be remanded for further development.  At the time of the November 2010 VA examination to address TDIU entitlement, it was noted that the Veteran was working full time.  Other records prior to this examination also suggested that she was employed full time in substantial activity, although a VA PTSD examination of August 2010 revealed that while not completely unemployable, there were increasing problems according to the Veteran.  

Since these examinations were conducted, the Veteran submitted a letter dated in January 2011 from a Licensed Social Worker (LSW) which stated that she had since lost her job since the last examination, and forwarded an opinion that her psychiatric condition greatly hampers her ability to work.  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service- connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a) , 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 3 (1993).  

The Veteran is service-connected for PTSD, at 50 percent disabling; migraines, currently rated as 50 percent disabling; right elbow epicondylitis currently rated as 20 percent disabling, right shoulder epicondylitis, currently rated as 20 percent disabling; lumbar spine DDD currently rated as 20 percent disabling;  anemia currently rated as noncompensable; and hemorrhoids, currently rated as noncompensable.  In light of the above, the Board finds that a current VA examination is in order to ascertain whether the Veteran is unemployable due to her service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule for an appropriate VA examiner to review the claims file and offer an opinion as to whether it is at least as likely as not that the bronchitis treated after service (in 2002 and 2003) represents a chronic disability (either one that persists currently or one that would have been considered chronic at the time of post-service treatment) that is related to, or had its onset during, active service, to particularly include in-service treatment for bronchitis in May 1999 and January 2002.  The examiner should also consider whether any other chronic respiratory disability shown in the record is related to, or had its onset during, the Veteran's active service.  Any opinion should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  Additionally, if it is determined that a physical examination is required to fully respond to this inquiry, then one should be arranged.

2.  The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability. 

3.  The AOJ should request that the Veteran provide information about her current employment status, as well any additional medical treatment she currently receives for her above described service connected disorders.  After obtaining any necessary authorization, the AOJ should attempt to obtain copies of the records of all pertinent and outstanding VA and/or private medical treatment for these disorders not already of record.  If the above-mentioned records are not available, that fact should be entered in the claims file.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the impact her service-connected disabilities have on her ability to obtain and retain employment.  The claims folder should be made available to the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of her service connected disabilities (currently shown to be PTSD, migraines, right elbow epicondylitis, right shoulder tendonitis, anemia, and hemorrhoids.) The examination report must include a complete rationale for all opinions and conclusions reached. 

5.  After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought on appeal is not granted in full, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board. 

The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


